                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOHN JUNIOR GORDON,

        Plaintiff,
                                                                   Case No. 1:19-cv-491
 v.
                                                                   HON. JANET T. NEFF
 UNKNOWN HARRY, et al.,

        Defendants.
 ____________________________/


                                             ORDER

       This is a prisoner civil rights action filed under 42 U.S.C. § 1983. Defendants Dorch,

Duiker, and Ross filed a Motion for Summary Judgment (ECF No. 14). Plaintiff filed a Motion to

Amend (ECF No. 25). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on January 14, 2020, recommending that this Court dismiss Plaintiff’s

remaining claims against Defendants Dorch, Ross, and Duiker with prejudice for failure to state a

claim based on the doctrine of claim preclusion, and that the motions be denied as moot. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 26) is

APPROVED and ADOPTED as the Opinion of the Court; Plaintiff’s remaining claims against

Defendants Dorch, Ross, and Duiker are DISMISSED with prejudice for failure to state a claim

based on the doctrine of claim preclusion.
      IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 14) and

the Motion to Amend (ECF No. 25) are DENIED as moot.

      A Judgment will be entered consistent with this Order.



Dated: March 10, 2020                                      /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
